Exhibit 10.3

Director Compensation Policy

This policy is only intended to cover compensation for Directors of NxStage
Medical, Inc. (the “Corporation”) who are not employees of the Corporation or
have not been employees of the Corporation within the preceding 12 months
(“Non-Employee Directors”). Directors who are not Non-Employee Directors shall
not receive compensation from the Corporation for their services as Directors.
All Directors shall receive reimbursement for reasonable travel expenses
incurred to attend Board and committee meetings.

Non-Employee Directors shall receive a $40,000 annual retainer, to be paid
quarterly, in four equal installments, in advance. Non-Employee Directors will
also be entitled to receive the following additional annual retainers, provided
that committee chairs will only receive the retainers for service as committee
chairs and will not also receive the retainers payable to members serving on
those committees:

 

Additional Annual Retainers for Board Service   Board
Chair     Audit
Committee
Chair     Compensation
Committee
Chair     Nominating
and
Governance
Committee
Chair     Audit
Committee
Member     Compensation
Committee
Member     Nominating
and
Governance
Committee
Member   $ 35,000      $ 20,000      $ 10,000      $ 7,000      $ 10,000      $
5,000      $ 5,000   

To the extent that the Board creates ad-hoc committees in addition to the
standing committees identified above, directors will also be entitled to receive
$500 per each meeting of those committees.

Each Non-Employee Director shall also receive on the date of each annual meeting
of the Corporation’s stockholders at which such Non-Employee Director is
elected, an annual award of options to purchase shares of the Corporation’s
Common Stock with a grant date fair value of $126,000. Each such option shall be
granted under, and be subject to, the Corporation’s 2005 Stock Incentive Plan or
any successor plan (the “Plan”) and shall (i) be fully vested, (ii) have an
exercise price equal to the closing sale price (for the primary trading session)
of the Common Stock on the Nasdaq Stock Market or the national securities
exchange on which the Common Stock is then traded on the date of grant (and if
the Common Stock is not then traded on a national securities exchange, the fair
market value of the Common Stock on such date as determined by the Board),
(iii) expire on the earlier to occur of five years after the date of grant or
three months following a Non-Employee Director’s cessation of service on the
Board, notwithstanding the foregoing, if a Non-Employee Director has served on
the Board for three (3) full years, then the option shall expire five years
after the date of grant even if such Director subsequently leaves the Board, and
(iv) contain such other terms and conditions as the Board shall determine.

For each Non-Employee Director initially elected at any time other than at an
annual meeting of the Corporation’s stockholders, such Non-Employee Director
shall receive on the date of his or her election to the Board, an annual award
of options to purchase shares of the Corporation’s Common Stock, on the same
terms as set forth above, with a grant date fair value of $126,000 pro-rated for
the period between the date he or she is first elected to the Board and the
following May 31st.



--------------------------------------------------------------------------------

Such share amounts shall be automatically adjusted in the event of any stock
split, reverse stock split, stock dividend, recapitalization, combination of
shares, reclassification of shares, spin-off or other similar change in
capitalization or event effecting the Corporation’s Common Stock, or any
distribution to holders of Common Stock other than an ordinary cash dividend.

Each Non-Employee Director shall have the option to elect to receive shares of
the Corporation’s Common Stock in lieu of the cash compensation to be paid
hereunder (an “Equity Election”). Non-Employee Directors desiring to make an
Equity Election must do so in writing on the date of the annual meeting of the
Corporation’s stockholders at which such Non-Employee Director is elected. The
Equity Election will apply to all cash compensation to be paid after the date of
the election and will remain in effect until the date of the next annual meeting
of stockholders. Equity Elections may not be revoked. Non-Employee Directors who
make an Equity Election shall receive quarterly grants of Common Stock, on the
last business day of any calendar quarter hereunder (a “Quarterly Grant Date”),
in an amount equal to the quotient of the total cash consideration such
Non-Employee Director is due during that quarter (quarterly retainers plus any
ad-hoc meeting fees) divided by the closing price of the Corporation’s Common
Stock on the Quarterly Grant Date on the Nasdaq Stock Market or the national
securities exchange on which the Common Stock is then traded (and if the Common
Stock is not then traded on a national securities exchange, the fair market
value of the Common Stock on such date as determined by the Board). Shares shall
be granted under, and be subject to, the Plan.

 

2